IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-21130
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

STANISLAV SERGEYICH ZABOLOTSKIY, also known as
Stan Zabolotskiy,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-861-4
                         --------------------
                           December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Stanislav Sergeyich Zabolotskiy

has filed a motion to withdraw as counsel and a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Zabolotskiy has not filed a response.    Our independent review of

the record and counsel’s brief discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.